DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. U.S. 17/082,295 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 recite a method of sensing formation properties while drilling a well using the apparatus of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
U.S. 17/080,104
U.S. 17/082,295
1. An electromagnetic wave propagation tool comprising: a drill collar segment having an outer surface; an antenna system disposed on the drill collar segment, the antenna system including at least one transmitter antenna and at least one receiver antenna, at least one of the transmitter antenna or the receiver antenna in the antenna system being a magnetic dipole based antenna comprising slot based magnetic dipoles, the slot based magnetic dipoles comprising: at least one wire hole positioned beneath the outer surface of the drill collar segment; at least two slots positioned in the outer surface of the drill collar, the at least one wire hole connecting a plurality of slots with each other; a ferrite rod placed in each slot; and, a continuous antenna wire passing through slots and wire holes via a first route, the continuous wire turning around and repassing through the slots and the wire holes via a second route such that two wire segments in each slot are positioned above and below each ferrite rod; a transceiver electronics system disposed on the drill collar segment, the transceiver electronics system including a receiver electronics unit, a transmitter electronics unit, and an electronic control unit, the electronic control unit including electronic hardware, software, and firmware for scheduling and managing measurement sequence at at-least one frequency and for processing receiver data into output; and, wherein the at least one wire hole further connect slots with the transceiver electronics system, the continuous wire further connects with the transceiver system through the wire holes.
2. The electromagnetic wave propagation tool of claim 1, wherein the magnetic dipole antenna is a transmitter antenna.
3. The electromagnetic wave propagation tool of claim 1, wherein the magnetic dipole antenna is a receiver antenna.
1. A method of sensing formation properties while drilling a well, the method comprising: disposing an antenna system on a drill collar segment, the antenna system comprising at least one transmitter antenna for creating an electromagnetic field and at least one receiver antenna for detecting the electromagnetic field; disposing a transceiver electronics system on the drill collar segment, the transceiver electronics system comprising a receiver electronics unit, a transmitter electronics unit, and an electronic control unit, the electronic control unit including electronic hardware, software, and firmware for scheduling and managing measurement sequence at at-least one frequency and for processing receiver data into output; wherein at least one antenna in the antenna system is a magnetic dipole based antenna for creating or detecting the electromagnetic field, the magnetic dipole based antenna comprising at least two slot based magnetic dipoles, the slot based magnetic dipoles comprising: slots in an outer surface of the drill collar segment; wire holes beneath the outer surface connecting the slots with each other and with the transceiver electronics system, a ferrite rod placed in each slot; and, a continuous antenna wire passing through the slots and the wire holes via a first route and turning around and repassing through the slots and wire holes via a second route, wherein two wire segments in each slot pass above and below the ferrite rod, the continuous wire further connecting to and from the transceiver electronic system through one or more wire holes.
4. The electromagnetic wave propagation tool of claim 1, wherein the slots and slot based magnetic dipoles are in an axial direction and are substantially uniformly distributed azimuthally about an axis of the drill collar segment, the slot based magnetic dipoles being at one axial location on the drill collar segment and are in phase forming a collective axial antenna.
2. The method of claim 1, wherein the slots and slot based magnetic dipoles are in an axial direction and are substantially uniformly distributed azimuthally about an axis of the drill collar segment, the slot based magnetic dipoles being at one axial location on the drill collar segment and in phase forming a collective axial antenna.
5. The electromagnetic wave propagation tool of claim 1, wherein the slots and slot based magnetic dipoles are in an axial direction and are substantially uniformly distributed azimuthally about an axis of the drill collar segment, the magnetic dipoles being at one axial location on the drill collar segment, wherein the continuous wire is arranged such that two groups of slot based dipoles are formed, the magnetic dipoles in each group are in phase and the two magnetic dipole groups are 180 degrees out of phase.
3. The method of claim 1, wherein the slots and slot based magnetic dipoles are in an axial direction and are substantially uniformly distributed azimuthally about an axis of the drill collar segment, the slot based magnetic dipoles being at one axial location on the drill collar segment, wherein the continuous wire is arranged such that two groups of slot based dipoles are formed, the magnetic dipoles in each group are in phase and the two slot based dipole groups are 180 degrees out of phase.
6. The electromagnetic wave propagation tool of claim 1, wherein slots and slot based magnetic dipoles are in an axial direction and are disposed into three groups azimuthally distributed about an axis of the drill collar segment, the magnetic dipoles being at one axial location on the drill collar segment.
4. The method of claim 1, wherein slots and slot based magnetic dipoles are in an axial direction and are disposed into three groups azimuthally distributed about an axis of the drill collar segment, the slot based magnetic dipoles being at one axial location on the drill collar segment.
7. The electromagnetic wave propagation tool of claim 1, wherein the slots and slot based magnetic dipoles are parallel in a cross-axial direction and are in phase forming a collective cross-axial antenna, the transceiver electronic system further comprising a subsystem for obtaining a tool face angle of the cross-axial axis.
5. The method of claim 1, wherein the slots and slot based magnetic dipoles are parallel in a cross-axial direction and are in phase forming a collective cross-axial antenna, the transceiver electronics system further comprising a subsystem for obtaining a tool face angle of the cross-axial axis.
8. The electromagnetic wave propagation tool of claim 7, wherein the slot based magnetic dipoles are disposed into two axially distributed groups wherein the two axially distributed groups are 180 degrees apart azimuthally about a center axis of the drill collar segment.
6. The method of claim 5, wherein the slot based magnetic dipoles are disposed into two axially-distributed groups wherein the two axially-distributed groups are 180 degrees apart azimuthally about a center axis of the drill collar segment.
9. The electromagnetic wave propagation tool of claim 1, wherein the slots and slot based magnetic dipoles are in a cross-axial direction, and wherein the continuous wire is arranged such that two dipole groups of slot based magnetic dipoles are formed, the slot based magnetic dipoles in each group are in phase and the two dipole groups are 180 degrees out of phase
7. The method of claim 1, wherein the slots and slot based magnetic dipoles are in a cross-axial direction, wherein the continuous wire is arranged such that two groups of slot based dipoles are formed, the slot based magnetic dipoles in each group are in phase and the two slot based dipole groups are 180 degrees out of phase, the 56transceiver electronics system further comprising a subsystem for obtaining a tool face angle of the cross-axial axis.
10. The electromagnetic wave propagation tool of claim 1, wherein the slot based magnetic dipoles consist of two groups with a first group consisting of axial slot based dipoles and a second group consisting of cross-axial slot based dipoles in a cross-axial direction and are in phase, forming a collective slant antenna; and wherein the transceiver electronics system further comprises a subsystem for obtaining a tool face angle.
8. The method of claim 1, wherein the slot based magnetic dipoles consist of two groups, with a first group of axial slot based dipoles and a second group of cross-axial dipoles in a cross-axial direction in phase, forming a collective slant antenna; and, the transceiver electronics system further comprising a subsystem for obtaining a tool face angle.

11. The electromagnetic wave propagation tool of claim 10, wherein the first group of axial slot based dipoles are disposed at two axial dipole locations on the drill collar segment and the second group of cross-axial slot based dipoles are disposed on the drill collar segment in between the two axial dipole locations so that a center of collective axial dipole moment coincides with a center of collective cross-axial dipole moment.
9. The method of claim 8, wherein the first group of axial slot based dipoles are disposed at two axial dipole locations on the drill collar segment and the second group of cross-axial slot based dipoles are disposed on the drill collar segment in between the two axial dipole locations such that a center of collective axial dipole moment coincides with a center of collective cross-axial dipole moment.
12. The electromagnetic wave propagation tool of claim 10, wherein the transceiver electronics system further comprises subsystems for dividing face space of the electromagnetic wave propagation tool into several bins and collecting and averaging receiver data in each bin.
10. The method of claim 8, wherein the transceiver electronics system further comprises subsystems for dividing face space into several bins and collecting and averaging receiver data in each bin.
13. The electromagnetic wave propagation tool of claim 12, wherein the transceiver electronics system further comprises subsystems for processing binned data into a data distribution over tool face angle.
11. The method of claim 10, wherein the transceiver electronics system further comprises subsystems for processing binned data into a data distribution over tool face angle.
14. The electromagnetic wave propagation tool of claim 12, wherein the transceiver electronics system further comprises subsystems for processing binned data into a parameter indicative of formation azimuthal properties.
12. The method of claim 10, wherein the transceiver electronics system further comprises subsystems for processing binned data into a parameter indicative of formation azimuthal properties.
15. The electromagnetic wave propagation tool of claim 12, wherein the transceiver electronics system further comprises subsystems for transforming binned data into coefficients of a Fourier series of tool face angle.
13. The method of claim 10, wherein the transceiver electronics system further comprises subsystems for transforming binned data into coefficients of a Fourier series of tool face angle.
16. An electromagnetic wave propagation tool comprising: a drill collar segment; an antenna system disposed on an outer surface of the drill collar segment, the antenna system comprising at least one transmitter antenna and at least one receiver antenna; a transceiver electronics system disposed on the drill collar segment, the transceiver electronics system comprising a receiver electronics unit, a transmitter electronics unit, and an electronic control unit, the electronic control unit comprising electronic hardware, software, and firmware for scheduling and managing measurement sequence at at-least one frequency and for processing receiver data into output; wherein at least one of the transmitter antenna or the receiver antenna in the antenna system is a magnetic dipole based antenna comprising: a plurality of slot based magnetic dipoles comprising two, or more slots in the outer surface of the drill collar segment and wire holes beneath the outer surface, 59the wire holes connecting adjacent slots, and slots with the transceiver electronics system; ferrite rods positioned in the plurality of slots; a first continuous antenna wire routed through a first set of the slots via the wire holes in a first route and turns around to repass through the first set of the slots and wire holes via a second route, wherein two wire segments of the first continuous wire in each slot are positioned above and below each ferrite rod within each slot, the first continuous wire further connecting to and from the transceiver electronic system; a second continuous antenna wire routed through a second set of the slots via the wire holes in a third route and turns around to repass through the second set of slots and wire holes in a fourth route, wherein two wire segments of the second continuous wire in each slot are positioned above and below each ferrite rod within each slot, the second continuous wire further connecting to and from the transceiver electronic system; and, wherein the transceiver electronics system further comprises a subsystem that maintains relative amplitude and phase between currents in the first continuous wire and the second continuous wire.
17. The electromagnetic wave propagation tool of claim 16, wherein the magnetic dipole based antenna is a transmitter antenna.
18. The electromagnetic wave propagation tool of claim 16, wherein the magnetic dipole based antenna is a receiver antenna.
14. A method of sensing formation properties while drilling a well, the method comprising: disposing an antenna system on a drill collar segment, the antenna system comprising at least one transmitter antenna for creating electromagnetic field and at least one receiver antenna for detecting electromagnetic field; disposing a transceiver electronics system on the drill collar segment, the transceiver electronics system comprising a receiver electronics unit, a transmitter electronics unit, and an electronic control unit, the electronic control unit comprising electronic hardware, software, and firmware for scheduling and managing measurement sequence at at-least one frequency and for processing receiver data into output; wherein at least one of the transmitter antennas or the receiver antennas in the antenna system is a magnetic dipole based antenna comprising several slot based magnetic dipoles, the slot based magnetic dipoles comprising: a plurality of slots in an outer surface of the drill collar segment; a plurality of wire holes beneath the outer surface connecting adjacent slots and connecting slots with the transceiver electronics system; ferrite rods positioned in the plurality of slots; a first continuous wire passing through a first set of the slots via the wire holes in a first route and turns around to repass through the first set of the slots and wire holes via a second route, wherein a first wire segment is positioned below each ferrite rod in each slot and a second wire segment is positioned above each ferrite rod in each slot; 58a second continuous wire passing through a second set of the slots via the wire holes in a third route and turns around to repass through the second set of the slots and wire holes in a fourth route, wherein a first wire segment of the second continuous wire is positioned below each ferrite rod in each slot and a second wire segment is positioned above each ferrite rod in each slot; and, wherein the transceiver electronics system further comprises a subsystem that maintains relative amplitude and phase between currents in the first continuous wire and the second continuous wire.
19-26
15-22


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S.  2008/0224707 to Wisler discloses an electromagnetic antenna for Measurement-While-Drilling (MWD) applications. The antenna includes several array elements that act alone or together in various measurement modes. The antenna elements are disposed in tool body recesses to be protected from damage. The antenna elements include a ferrite plate crossed or looped by independent current carrying conductors in two or more directions forming a bi-directional or crossed magnetic dipole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858